~5`\ .5`@9~13, )@-/,»5,1@

Clerk of the Court
,Court cf Criminal Appeals
P.O.Box 12308

Austin , TX 78711 v ` t RECEIVED|N
' COURT OF CRIM|NAL APPEALS

SEP 14 2035

september 4,2015

RE: Motion filing. _

Dear Clerk " ' §belAcos?a,C£erk
Please find enclose a Motion to Rebuttal, Finding and Con¢lusion. October, let
2011. Judge David Cleveland. Ha§ Saié he was Sendinq this to the Court Of Criminal'
Appeals back then I didn't know this tell just a few days ago. Please file with the

Court for record of it. Thank You & GOD BLESS k
Sincerelv

PhipMMO7 _ 716?>?(‘%?

MOT|ON D|SM|SSED

BDATE: |§ )"350 U.S. 96l, 76 S;Ct 440, 100 L.ed 835 (1956) ”This constitutional
right cannot be waived by the incompetent-by guilty plea or other+wise...."'

The mire fact that the Appellant'Mr; Young signed things was due to the pure presure
that his Attorney was putting on him and a long with threat's from his attorney that
the Judge was going to make him sign'things any way. Causing the appellant Mr. Young
to have more stress and fueling his already (PTSD) on set problems of this day.

Judge Cleveland didn't have any time to really read all the Trial Records and he
was being bias because Mr. Young cause him a lot of problems over things when he was
sittinngudge before he retried. Further more not only has Judge Cleveland requested
`Young to get a mental exam so did another sitting Judge request TDJC#ID to do a mental
health evaluation. But little did he know that Young is under on going mental health

care already for his (PTSD)'and other mental problems.

3.

'It should be further noted that if Judge Cleveland would actually check into things
he would have found that while Appellant Mr. Young was in the County Jail awaiting the
'time for trial and‘preehearings of court; He was under Mental'Health care for having
panic attacks, anxiety attacks. by the County Doctor. He was taking mental health med-
ication. And been rushed to Palo`Pinto General hospital a number of time with the
'aboye attacks. So once again the Judge Cleveland drop the ball in things just like he
did when the Young children was taken out of.the countrV.

Once again it is a violation of due process to convict a mental incometent defend-
ant it is with out any doudt that appellant Mr. Young was mentally incompetent at trial
given the fact's of his delusional episode of the things he said about the DA and part-
er Mercer and Judge.;.. doing each other like monkeys do meaning they was-having sex.

This Honorable Court should have the past finding and conclusions be voild due to a
number of reasons which are all in this Motion; And the facts of the Appellant Young is
a bona fide person with a`longmental history all the way back to his child hood and no
his court appointed attorney never did any type of investigation of his'client's mental
competency and the attorney can not at all prove it by no means due to he has none of
the records which Young has had other people reseach and get for him.

'Thus this all should be look into for fraud by his attorney and the Judges who has
been involid in his case's and trial and writ's of H.C. ll.07

Respectfully submitted'
Pé'iW/e§;&i%anee;
PRAYER
WHEREFO§E} PREMEMISES, CONSIDER, Herein, Appellant, Pray's this Honorable Court

Judge's will Grant this above Motion.

Respectfully submitted

Phi 1p _ ankll Youn III

CERTIFICATE OF SERVICE
1,PHILIP FRAKLIN YOUNG III, §ppellant, hereby certify under.penalty_of perjuryl
under the Laws of the United States of American that on September 4/2015 a Oriqional
and one copy to the below addressis of the Motion to Rebuttal, Findings and Conlus-

ions of October 21st, 2011 was mailed U.S. Postage Service prepaid by Appellant.

CLERK ®F THE COURT _
COURT OF CRIMINAL APPEALS
P.O. BOX 12308, Capitol Appeals
Austin, Texas`78711

David_Cleveland, Senior Judge District Court _
1002 N W 11th Street '
Mineral Wells, Texas 76067-3400

Respectfully'Submitted

§§me U-

TDcJ-ID #1077637
Clements, Unit'
9601 Spur 591
Amarillo,Texas
79107-9606

c/c Young file
' Judge Cleveland